Citation Nr: 1031604	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based upon a need for 
the aid and attendance of another person or upon housebound 
status, from August 1, 2005.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran served on active duty as a combat engineer in the 
United States Army from February 1963 to March 1971.  He has 
verified service in the Republic of Vietnam from April 1968 to 
September 1968 and from June 1970 to March 1971.  Among other 
awards and decorations, the Veteran is entitled to wear the 
Purple Heart and the Bronze Star Medal.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which severed service connection for 
carcinoma of the hypopharynx and discontinued the special monthly 
compensation benefits now sought for reinstatement.  This matter 
was previously before the Board in September 2009 and was 
remanded for additional development, including for a VA 
examination regarding aid and attendance.  That development has 
since been accomplished, by an October 2009 VA examination.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for squamous 
cell carcinoma of the hypopharynx, currently evaluated as 100 
percent disabling; a lumbar spine disability; currently evaluated 
as 20 percent disabling; posttraumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling; and a noncompensable 
right fifth metacarpal disability.

2.  The RO previously granted special monthly compensation under 
38 U.S.C.A. § 1114(l) for being so helpless as to be in need of 
regular aid and attendance, while not hospitalized at the expense 
of the U.S. Government, from July 22, 2004 until August 1, 2005.  

3.  The Veteran's service-connected disabilities do not render 
him unable to perform activities of daily living without the aid 
and attendance of another.  

4.  The Veteran is not shown to be blind by VA criteria, 
bedridden, a patient in a nursing home, confined to his immediate 
premises due to his disabilities, or unable to avoid the hazards 
of his daily environment.

5.  The Veteran's service-connected disabilities do not leave him 
so helpless as to require the need of care or assistance on a 
regular basis to protect him from hazards or dangers incident to 
his daily environment.


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation on account 
of being in need of the aid and attendance of another person have 
not been met. 38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2009).

2.  The requirements for special monthly pension on account of 
being housebound have not been met. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Veteran was 
informed of the evidentiary requirements for entitlement to 
special monthly compensation based on the need for regular aid 
and attendance in a July 2005 letter.  Any timing error was cured 
by the readjudication of the claim by the January 2006 Statement 
of the Case.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  In addition, he was afforded a 
VA medical examination in October 2009, which provided specific 
medical opinions pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Aid and Attendance

Special monthly compensation (SMC) is payable at a specified rate 
if the Veteran, as the result of service-connected disability, is 
in need of regular aid and attendance. Need for aid and 
attendance means helplessness or is so nearly helpless as to 
require the regular aid and attendance of another person.  A 
veteran will be considered to be in need of regular aid and 
attendance if he or she is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
if the Veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2009).

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his or her daily environment. "Bedridden" 
will be a proper basis for the determination.  See 38 C.F.R. § 
3.352(a) (2009).

A veteran will be found to be bedridden if the condition actually 
requires that he remain in bed, but not if he voluntarily stays 
in bed or if a physician merely recommends bed rest. It is not 
required that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made. T he particular personal functions that the Veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole. It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

Although a veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement to 
aid and attendance, the Court has held that it is logical to 
infer there is a threshold requirement that "at least one of the 
enumerated factors be present." See Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

Housebound 

Special monthly compensation is payable at a specified rate if a 
veteran, as the result of service-connected disability, has one 
service-connected disability rated as 100 percent disabling and a 
separate disability rated at 60 percent or higher or he is 
permanently housebound. The Veteran will be found to be 
permanently housebound if, due to his service-connected 
disabilities, he is substantially confined to his home or the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that such 
confinement will continue throughout his lifetime. 38 U.S.C.A. § 
1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2009).

Merits of the Claim
 
The Veteran seeks special monthly compensation based upon the 
need of aid and attendance of another person.  Specifically, he 
has argued that his service-connected disabilities have rendered 
him unable perform the daily functions of life, such that he 
should receive additional special monthly compensation.  The 
Veteran is in receipt of service connection for squamous cell 
carcinoma of the hypopharynx, with a 100 percent disability 
rating; a lumbar spine disability, with a 20 percent disability 
rating; PTSD, with a 10 percent disability rating; and 
noncompensable right fifth metacarpal disability.  The Veteran 
was initially awarded SMC, effective in July 2004, based upon 
evidence of the Veteran's need for personal assistance due to a 
June 2004 tracheostomy, peg line placement for feeding, and 
continuing chemotherapy and radiation treatments.  At the time, 
the RO noted "Since your condition is likely to improve, this 
entitlement is not considered permanent and will be assessed at a 
future date."  The May 2005 rating decision found entitlement to 
SMC to no longer be shown effective August 1, 2005.

The Veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly blind, 
or that he is a patient living in a nursing home.  Additionally, 
during the October 2009 VA examination, the Veteran reported that 
he was able to read with reading glasses and able to watch the 
television and recognize people.  

The objective evidence does not demonstrate that the Veteran is 
currently housebound, that is, he is not substantially confined 
to his home or the immediate premises.  VA treatment records, 
including from May 2005 to September 2009, show that the Veteran 
frequently received outpatient treatment at the VA medical center 
(VAMC) in Memphis, Tennessee.  The October 2009 Aid and 
Attendance examination noted that the Veteran was not 
hospitalized, and had not been since his June 2004 tracheostomy.  
The Veteran has lived with his girlfriend of 35 years.  The 
October 2009 VA examiner specifically noted that he was not 
bedridden and that the Veteran reported being able to drive 
during the day and being able to leave home by himself for short 
distances.  The Veteran reported going fishing 3-4 times a month 
during the summer, weekly shopping, and being able to go to 
doctor's appointments.  

VA outpatient treatment records generally indicate that although 
the Veteran received treatment for numerous medical reasons over 
the years, he has generally not been restricted to his home.  A 
June 16, 2009 VA emergency department note found him to be 
independently mobile.  It also indicated that although the 
Veteran had a percutaneous endoscopic gastrostomy (PEG) tube for 
feeding, he was able to feed himself unless it was 
malfunctioning.  An April 26, 2006 VA outpatient treatment record 
noted that the Veteran had been counseled to partake in regular 
exercise, such as frequent walks of 30 minutes three times a 
week.  

In short, there is no evidence that the Veteran is substantially 
confined to his home, and he does not appear to contend that he 
is.

For the same reasons, the competent medical evidence shows that 
the Veteran is not permanently bedridden.  Additionally, in the 
October 2009 VA Aid and Attendance examination, the Veteran 
reported being bedridden for a while after his 2004 cancer 
treatment, but that he has not been permanently bedridden since 
around 2005, after the removal of the tracheotomy tube.

Turning to the need for aid and attendance of another, in his 
June 2005 notice of disagreement, the Veteran reported that he 
had other people taking care of him.

The Veteran received an Aid and Attendance VA examination in 
October 2009.  The examiner noted that the Veteran has been PEG 
tube dependent since 2004; he could not swallow solids or 
liquids.  The Veteran reported feeding himself cans of ensure 
through the PEG tube.

During the October 2009 VA examination, the Veteran reported 
being able to dress himself, shave and comb his hair, as well as 
handle his finances and pay his bills.  He reported cleaning his 
PEG tube 3 times a week and being able to feed himself through 
the tube.  He also reported being able to shower and use the 
bathroom himself, and that though he sometimes lost control with 
diarrhea or urine, he did not use absorbent materials.  

The Veteran claimed to have back pain and occasional balance 
problems, with a history of falling 3 times over a period of 2 
months, but denied injuries and the use of assistive devices.  He 
reported occasional back pain while on the commode, requiring 
assistance getting up from the commode.

The October 2009 VA examiner found the Veteran to be able to move 
all extremities and able to walk unassisted with no obvious 
abnormality, though a cane was recommended with his history of 
falls.  The examiner noted that the examination indicated that 
the Veteran had back pain.  The VA examiner opined that after a 
review of the claims file and following examination, the Veteran 
was not currently permanently bedridden.  The examiner noted that 
the Veteran was able to dress and groom himself, as well as feed 
himself through the PEG tube; the Veteran reported that he had 
not being bedridden since 2005.  

The Veteran also received a VA spine examination in October 2009.  
The Veteran reported that he had never been prescribed bed rest 
for his back disorder.  That VA examiner also opined that the 
Veteran is not permanently bedridden due to his lumbar 
degenerative joint disease.  The examiner noted that the Veteran 
could dress or undress himself, was able to keep himself clean 
and presentable, had no prosthetic orthopedic appliances, and was 
able to feed himself.  The examiner further found that the 
Veteran did not have incoordination due to extreme weakness, an 
inability to attend to himself or protect himself from hazards or 
dangers.  The examiner opined that the Veteran was not currently 
in need of regular aid and attendance and was not permanently 
bedridden.  

The evidence of record clearly indicates that the Veteran is able 
to ambulate without the assistance of another, and he does not 
appear to contend otherwise.

Although the record prior to August 1, 2005 indicated that the 
Veteran required aid and attendance, the evidence does not 
indicate that to be the case currently.  
The Veteran's claim is not supported by any competent medical 
evidence demonstrating that he is currently disabled due to his 
service-connected disabilities to the extent that he requires the 
regular aid and assistance of another person, or that he is 
limited to his house and its immediate premises.  Indeed, in the 
October 2009 VA Aid and Attendance examination, the Veteran 
reported being bedridden for a while after his 2004 cancer 
treatment, but that he has not been permanently bedridden since 
around 2005, after the removal of the tracheotomy tube.  That VA 
examiner similarly found that the Veteran a review of the claims 
file indicated that the Veteran was decannulated in June 2005.  
As such, the record indicates the Veteran was last bedridden 
before the August 2005 termination of SMC benefits.

The Board notes that there is no evidence of record indicating 
that the Veteran's service-connected disabilities impact his 
ability to dress properly or maintain proper hygiene.  
Furthermore, the medical evidence does not indicate, and the 
Veteran does not allege, that his service-connected disabilities 
prevent him from attending to the wants of nature.  Though he 
reported that he needed occasional help getting up from the 
toilet, the vast majority of the time the Veteran did not have a 
problem. 

A preponderance of the evidence is against the claim. The medical 
evidence appears to support the proposition that the Veteran is 
active and mobile and is not in any way confined to his home or 
to his bed.  Indeed, he was ordered to perform greater physical 
activity by his medical providers.  He regularly cares for 
himself and he does not require any assistance to feed or groom 
himself.  The Veteran has not submitted or pointed to any 
evidence to the contrary.  Accordingly, the Board finds that 
entitlement to special monthly compensation for regular aid and 
attendance and at the housebound rate is not established.


ORDER

Special monthly compensation based upon need for the aid and 
attendance of another person or upon housebound status, from 
August 1, 2005, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


